Claims 2 and 13, whose effective filing date is July 11, 2020, are rejected under 35 U.S.C. 103 as being unpatentable over already of record Moon (United States Patent Application Publication 2019/0252535) together with already of record Sriram (United States Patent Application Publication 2014/0361343, which was cited in the IDS filed on September 2, 2020).
As to claim 2, Moon discloses a HEMT (see the entire reference, including the Fig. 1B and Fig. 2C disclosure) comprising:  a substrate 30; a channel layer 10 coupled to the substrate; a source electrode 20 coupled to the channel layer; a drain electrode 22 coupled to the channel layer; and a gate electrode 12 coupled to the channel layer between the source electrode and the drain electrode; wherein the channel layer comprises:  at least a first GaN layer 42; and a first graded AlGaN layer 40 on the first GaN layer, the Al proportion of the first graded AlGaN layer increasing with the distance from the first GaN layer; wherein the HEMT comprises an AIN barrier layer 26 on the channel layer; and wherein the substrate 30 is a SiC substrate.
The difference between claim 2 and Moon is their substrates comprise AlN and SiC, respectively.
Sriram teaches that a HEMT can be formed on an AlN or a SiC substrate (see the entire reference, including page 4, paragraph [0059]).
It would have been obvious to form Moon’s HEMT substrate of AlN, instead of SiC, because Sriram teaches that a HEMT can be formed on an SiC or AlN substrate.
As to claim 13, Moon discloses a method of manufacturing a HEMT (see the entire reference, including the Fig. 1B and Fig. 2C disclosure) comprising:  providing a substrate 30; providing a channel layer 10 coupled to the substrate; providing a source electrode 20 coupled to the channel layer; providing a drain electrode 22 coupled to the channel layer; and providing a gate electrode 12 coupled to the channel layer between the source electrode and the drain electrode; wherein said providing a channel layer comprises:  providing at least a first GaN layer 42; and providing a first graded AlGaN layer 40 on the first GaN layer, the Al proportion of the first graded AlGaN layer increasing with the distance from the first GaN layer; the method further comprising providing an AlN barrier layer 26 on the channel layer; and wherein the substrate 30 is a SiC substrate.
The difference between claim 13 and Moon is their substrates comprise AlN and SiC, respectively.
Sriram teaches that a HEMT can be formed on an AlN or a SiC substrate (see the entire reference, including page 4, paragraph [0059]).
It would have been obvious to form Moon’s HEMT substrate of AlN, instead of SiC, because Sriram teaches that a HEMT can be formed on an SiC or AlN substrate.

Claims 1, 3, 5, 6, 8-12, 14, 16, 17 and 19-22 are allowed.

The applicant’s remark, “the patentability of the dependent claims derives at least from their dependency on the independent patentable claims,” does not apply to rejected dependent claims 2 and 13, because those claims have a later effective filing date than their respective independent claims 1 and 12.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814